            Case 1:20-cv-03479-JMF Document 60 Filed 11/19/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- x
CONTINENTAL INDEMNITY COMPANY, :
                                       :
                  Plaintiff,           :
                                       :
      -against-                        :
                                       : Civil Action No. 20-CV-3479 (JMF)
                                       :
BULSON MANAGEMENT, LLC and RI          : [PROPOSED] DEFAULT JUDGMENT
XIAN WANG,                             :
                                       :
                  Defendants.
                                       :
                                       :
-------------------------------------- x

          THIS ACTION having been commenced on May 4, 2020, by plaintiff Continental

Indemnity Company’s (“Continental”) filing of the initial Complaint and Requests for Issuance of

Summons as to defendants Bulson Management, LLC (“Bulson”) and Ri Xian Wang (“Wang”)

[ECF Nos. 1-3];

          and the Court having issued a summons as to Bulson on May 5, 2020 [ECF No. 5];

          and Bulson having been personally served with the summons and initial complaint on May

7, 2020, by way of the New York Secretary of State in accordance with Fed. R. Civ. P. 4(h)(1)(B)

and N.Y. L.L.C. Law § 303, and proof of service having been filed on May 13, 2020 [ECF No.

10];

          and Continental having filed an Amended Complaint on May 14, 2020, and having served

the Amended Complaint on Bulson via first-class mail in accordance with Fed. R. Civ. P.

5(b)(2)(C) [ECF Nos. 11, 14];

          and Bulson having failed to answer the Amended Complaint or to otherwise appear in this

action;

          and the Clerk of the Court having entered a Certificate of Default as to Bulson on July 6,

2020 [ECF No. 19];
                   Case 1:20-cv-03479-JMF Document 60 Filed 11/19/20 Page 2 of 2




              and Continental having filed this motion for default judgment as to Bulson on August 10,

      2020;

              and the Court having reviewed and considered all papers submitted in connection with the

      motion; IT IS

              ORDERED, ADJUDGED, AND DECREED that Continental’s motion for default

      judgment is GRANTED and the following relief is hereby entered against Bulson and in favor of

      Continental:

              1.       Pursuant to 28 U.S.C. § 2201 and Fed. R. Civ. P. 57, the Court hereby declares that,

      under Workers’ Compensation and Employer’s Liability Insurance Policy No. 46-277428-01-02

      issued by Continental to Bulson for the period from May 7, 2016 through May 7, 2017 (the

      “Policy”), Continental does not owe any duty to defend or indemnify Bulson in connection with

      the litigation pending against Bulson in the Supreme Court of New York, Kings County, Index

      No. 519101/2016.

              2.       Bulson is liable to Continental for fraudulent inducement, fraud, breach of contract,

      and unjust enrichment for the reasons stated in the papers submitted in support of Continental’s

      motion for default judgment.

              3.       Continental is hereby awarded damages in the amount of $1,308,777.88, together

      with prejudgment interest calculated at an annual rate of 9% under N.Y. C.P.L.R. § 5004 from
                                                                                  $355,306.30
      November 14, 2017 through the date of this Judgment (such interest totaling $328,198.46 as of
      November 19                           $1,664,084.18
      August 27, 2020), amounting in all to $1,636,976.34.

                     November 19 2020
              Dated: ___________,                                    ___________________________
                     New York, New York                                    JESSE M. FURMAN
                                                                         United States District Judge

The Clerk of Court is directed to terminate ECF
No. 38 and to close this case. SO ORDERED.
